Exhibit 10.01
FIRST AMENDMENT TO THE .NET REGISTRY AGREEMENT


This FIRST AMENDMENT TO THE .NET REGISTRY AGREEMENT (“Amendment 1”) is dated as
of 27 April 2020 (the “Amendment 1 Effective Date”) and is entered into by and
between the INTERNET CORPORATION FOR ASSIGNED NAMES AND NUMBERS, a California
non-profit public benefit corporation (“ICANN”) and VERISIGN, INC., a Delaware
corporation (“Verisign”), and amends the parties’ executed .net Registry
Agreement effective as of July 1, 2017 (the “Agreement”). Capitalized terms used
herein shall have the meanings assigned to them in the Agreement. ICANN and
Verisign may be referred to individually as a “Party” and collectively as the
“Parties.”


WHEREAS, the Parties agreed in Section 3.1(c)(iv) (Monthly Reporting) of the
Agreement to negotiate in good faith to develop a transition plan setting forth
the timing and process by which Registry Operator would deliver the monthly
operator’s reports with the content and format set forth in Specification 3 of
the new gTLD registry agreement;


WHEREAS, the Parties agree that this Amendment 1 satisfies each Party’s
obligations under Section 3.1(c)(iv); and


WHEREAS, Verisign and ICANN desire to amend the Agreement as set forth herein.


NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements in this Amendment 1, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:


1.The Parties agree to delete Section 3.1(c)(iv) (Monthly Reporting) of the
Agreement and replace it in its entirety as follows:


“3.1(c)(iv) Monthly Reporting. Within 20 calendar days following the end of each
calendar month, Registry Operator shall prepare and deliver to ICANN reports
providing such data and, in the format specified in Appendix 4 (Monthly
Operators Reports). Notwithstanding the foregoing, beginning on June 20, 2020,
Appendix 4 (Monthly Operators Reports) shall be deleted in its entirety and
replaced with Appendix 4A (Format and Content for Registry Operator Monthly
Reporting), attached hereto and incorporated herein by this reference, and no
later than the 20th calendar day of each calendar month thereafter, Registry
Operator shall prepare and deliver to ICANN reports providing such data and in
the format set forth in Appendix 4A (Format and Content for Registry Operator
Monthly Reporting).”


2. The Parties agree that, effective as of June 20, 2020, Appendix 4 (Monthly
Operators Reports) shall be deleted and replaced in its entirety with Appendix
4A (Format and Content for Registry Operator Monthly Reporting), in the form
attached hereto and incorporated herein by this reference, and that all
references in the Agreement to Appendix4 (Monthly Operators Reports) shall refer
to Appendix 4A (Format and Content for Registry Operator Monthly Reporting).


3. The Parties agree that the title of Section 7.2(a) (Registry-Level
Transaction Fee) of the Agreement shall be deleted and replaced in its entirety
as follows:


“7.2(a) Registry-Level Transaction Fee and Sync Transaction Fee.”


4. The Parties agree to add the following to the end of Section 7.2(a)
(Registry-Level Transaction Fee) of the Agreement:


1

--------------------------------------------------------------------------------



“For each domain name registration in the TLD for which a registrar extends the
registration term pursuant to the Registry Operator’s Consolidate/Sync Service
(“Sync Service”) (referenced in Appendix 9 (Approved Services)) on or after May
1, 2020, Registry Operator shall pay ICANN an additional fee, prorated from the
amount of US$0.75, based on the number of days the domain name registration is
extended past its expiry date through the Sync Service (“Sync Transaction Fee”).
For the avoidance of doubt, the Parties agree that the Sync Transaction Fee will
not be applied retroactively, and the calculation for payment to ICANN shall
begin on May 1, 2020.”


5. The Parties agree that Section 7.2(b) (Payment Schedule) of the Agreement
shall be deleted and replaced in its entirety as follows:


“7.2(b) Payment Schedule. Registry Operator shall pay the Registry-Level
Transaction Fees and Sync Transaction Fees specified in Section 7.2(a), the
Fixed Registry-Level Fees specified in Section 7.2(c), and the Variable
Registry-Level Fees specified in Section 7.2(d), if applicable, by the 20th
calendar day following the end of each calendar quarter (i.e., on April 20, July
20, October 20 and January 20 for the calendar quarters ending March 31, June
30, September 30 and December 31) of the year to an account designated by
ICANN.”


6. The Parties agree to delete the first bullet in Appendix 9 of the Agreement
and replace it with the following:


“● Consolidate/Sync Service, in accordance with Registry Operator’s Registrar
Reference Manual;”


7. Agreement; No Other Amendment; Reaffirmation. Except as amended by this
Amendment 1, the Agreement shall remain in full force and effect according to
its terms and shall be read and construed as if the terms of this Amendment 1
were included therein. The Parties acknowledge and agree that each shall be
bound and obligated to perform all of its respective obligations under the
Agreement as amended by this Amendment 1, and that all references in such
document to the Agreement shall mean and include the Agreement as amended
hereby.


8. Incorporation by Reference. This Amendment 1 incorporates by reference the
provisions set forth in Section 8.6 (Amendments and Waivers), Section 8.7 (No
Third-Party Beneficiaries), Section 8.8 (Notices, Designations and
Specifications), Section 8.9 (Language), Section 8.10 (Counterparts) and Section
8.11 (Entire Agreement), as if fully set forth herein.




2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, ICANN and Verisign have caused this Amendment 1 to be
executed and delivered by their duly authorized officers as of the Amendment 1
Effective Date.





INTERNET CORPORATION FOR ASSIGNED NAMES AND NUMBERS
By: /s/ Göran Marby
Name: Göran Marby
Title: President and Chief Executive Officer
Date: 27 April 2020
VERISIGN, INC.
By: /s/ D. James BidzosName: D. James BidzosTitle: President and Chief Executive
Officer
Date: 27 April 2020









3


--------------------------------------------------------------------------------





.net Registry Agreement Appendix 4A Format and Content for Registry Operator
Monthly Reporting
(Effective as of June 20, 2020)




Registry Operator shall provide the following monthly reports, each as described
in greater detail below, for the TLD: (1) the Service Level Agreement
Performance Report; (2) the Per-Registrar Transactions Report; and (3) the
Registry Functions Activity Report. The Service Level Agreement Performance
Reports shall be submitted to ICANN via email to
<registryreports@icann.org>. The Per-Registrar Transactions Reports and the
Registry Functions Activity Reports shall be submitted to ICANN using the API
described in draft- lozano-icann-registry-interfaces, see
https://tools.ietf.org/html/draft-lozano-icann-registry- interfaces (the
“Registry Interfaces Specification”). If not already an RFC, Registry Operator
will use the most recent draft version of the Registry Interfaces Specification
available as of June 20, 2020. Registry Operator may at its election use newer
versions of the Registry Interfaces Specification after June 20, 2020. Once the
Registry Interfaces Specification is published as an RFC, Registry Operator will
implement the RFC version no later than one hundred eighty (180) calendar days
after it is published.
ICANN may request in the future that the reports be delivered by other means and
using other formats. For each of the reports, ICANN will use reasonable
commercial efforts to preserve the confidentiality of the information reported
until three (3) months after the end of the month to which the reports relate.
Unless set forth in this Appendix 4A, any reference to a specific time refers to
Coordinated Universal Time (UTC). Monthly reports shall consist of data that
reflects the state of the registry at the end of the month (UTC).


1.Service Level Agreement Performance Report. This report shall compare the
Service Level Agreement requirements with actual performance measures for the
reporting month.


2.Per-Registrar Transactions Report. This report shall be compiled in a comma
separated- value formatted file as specified in RFC 4180. The file shall be
named “net-transactions- yyyymm.csv.” The file shall contain the following
fields per registrar:



Field #Field nameDescription01registrar-nameRegistrar’s full corporate name as
registered with IANA02iana-idFor cases where the registry operator acts as
registrar (i.e., without the use of an ICANN accredited registrar) either 9998
or 9999 should be used depending on registration type, otherwise the sponsoring
Registrar IANA id should be used as specified in
http://www.iana.org/assignments/registrar-ids03total-domainstotal domain names
under sponsorship in any EPP status but pendingCreate that have not been
purged04total-nameserverstotal name servers (either host objects or name server
hosts as domain name attributes) associated with domain names registered for the
TLD in any EPP status but pendingCreate that have not been purged

4

--------------------------------------------------------------------------------




05net-adds-1-yrnumber of domains successfully registered (i.e., not in EPP
pendingCreate status) with an initial term of one (1) year (and not deleted
within the add grace period). A transaction must be reported in the month the
add grace period ends.06net-adds-2-yrnumber of domains successfully registered
(i.e., not in EPP pendingCreate status) with an initial term of two(2) years
(and not deleted within the add grace period). A transaction must be reported in
the month the add grace period ends.07net-adds-3-yrnumber of domains
successfully registered (i.e., not in EPP pendingCreate status) with an initial
term of three (3) years (and not deleted within the add grace period). A
transaction must be reported in the month the add grace period
ends.08net-adds-4-yrnumber of domains successfully registered (i.e., not in EPP
pendingCreate status) with an initial term of four (4) years (and not deleted
within the add grace period). A transaction must be reported in the month the
add grace period ends.09net-adds-5-yrnumber of domains successfully registered
(i.e., not in EPP pendingCreate status) with an initial term of five (5) years
(and not deleted within the add grace period). A transaction must be reported in
the month the add grace period ends.10net-adds-6-yrnumber of domains
successfully registered (i.e., not in EPP pendingCreate status) with an initial
term of six (6) years (and not deleted within the add grace period). A
transaction must be reported in the month the add grace period
ends.11net-adds-7-yrnumber of domains successfully registered (i.e., not in EPP
pendingCreate status) with an initial term of seven (7) years (and not deleted
within the add grace period). A transaction must be reported in the month the
add grace period ends.12net-adds-8-yrnumber of domains successfully registered
(i.e., not in EPP pendingCreate status) with an initial term of eight (8) years
(and not deleted within the add grace period). A transaction must be reported in
the month the add grace period ends.13net-adds-9-yrnumber of domains
successfully registered (i.e., not in EPP pendingCreate status) with an initial
term of nine (9) years (and not deleted within the add grace period). A
transaction must be reported in the month the add grace period
ends.14net-adds-10-yrnumber of domains successfully registered (i.e., not in EPP
pendingCreate status) with an initial term of ten (10) years (and not deleted
within the add grace period). A transaction must be reported in the month the
add grace period ends.15net-renews-1-yrnumber of domains successfully renewed
(i.e., not in EPP pendingRenew status) either automatically or by command with a
new renewal period of one (1) year (and not deleted within the renew or
auto-renew grace period). A transaction must be reported in the month the renew
or auto-renew grace period ends.16net-renews-2-yrnumber of domains successfully
renewed (i.e., not in EPP pendingRenew status) either automatically or by
command with a new renewal period of two (2) years (and not deleted within the
renew or auto-renew grace period). A transaction must be reported in the month
the renew or auto-renew grace period ends.17net-renews-3-yrnumber of domains
successfully renewed (i.e., not in EPP pendingRenew status) either automatically
or by command with a new renewal period of three (3) years (and not deleted
within the renew or autorenew grace period). A transaction must be reported in
the month the renew or auto-renew grace period ends.

5

--------------------------------------------------------------------------------




18net-renews-4-yrnumber of domains successfully renewed (i.e., not in EPP
pendingRenew status) either automatically or by command with a new renewal
period of four (4) years (and not deleted within the renew or auto-renew grace
period). A transaction must be reported in the month the renew or auto-renew
grace period ends.19net-renews-5-yrnumber of domains successfully renewed (i.e.,
not in EPP pendingRenew status) either automatically or by command with a new
renewal period of five (5) years (and not deleted within the renew or auto-renew
grace period). A transaction must be reported in the month the renew or
auto-renew grace period ends.20net-renews-6-yrnumber of domains successfully
renewed (i.e., not in EPP pendingRenew status) either automatically or by
command with a new renewal period of six (6) years (and not deleted within the
renew or auto-renew grace period). A transaction must be reported in the month
the renew or auto-renew grace period ends.21net-renews-7-yrnumber of domains
successfully renewed (i.e., not in EPP pendingRenew status) either automatically
or by command with a new renewal period of seven (7) years (and not deleted
within the renew or autorenew grace period). A transaction must be reported in
the month the renew or auto-renew grace period ends.22net-renews-8-yrnumber of
domains successfully renewed (i.e., not in EPP pendingRenew status) either
automatically or by command with a new renewal period of eight (8) years (and
not deleted within the renew or autorenew grace period). A transaction must be
reported in the month the renew or auto-renew grace period
ends.23net-renews-9-yrnumber of domains successfully renewed (i.e., not in EPP
pendingRenew status) either automatically or by command with a new renewal
period of nine (9) years (and not deleted within the renew or autorenew grace
period). A transaction must be reported in the month the renew or auto-renew
grace period ends.24net-renews-10-yrnumber of domains successfully renewed
(i.e., not in EPP pendingRenew status) either automatically or by command with a
new renewal period of ten (10) years (and not deleted within the renew or
autorenew grace period). A transaction must be reported in the month the renew
or auto-renew grace period ends.25transfer-gaining-successfulnumber of domain
transfers initiated by this registrar that were successfully completed (either
explicitly or automatically approved) and not deleted within the transfer grace
period. A transaction must be reported in the month the transfer grace period
ends.26transfer-gaining-nackednumber of domain transfers initiated by this
registrar that were rejected (e.g., EPP transfer op="reject") by the other
registrar27transfer-losing-successfulnumber of domain transfers initiated by
another registrar that were successfully completed (either explicitly or
automatically approved)28transfer-losing-nackednumber of domain transfers
initiated by another registrar that this registrar rejected (e.g., EPP transfer
op="reject")29transfer-disputed-wonnumber of transfer disputes in which this
registrar prevailed (reported in the month where the determination
happened)30transfer-disputed-lostnumber of transfer disputes this registrar lost
(reported in the month where the determination
happened)31transfer-disputed-nodecisionnumber of transfer disputes involving
this registrar with a split or no decision (reported in the month where the
determination happened)32deleted-domains-gracedomains deleted within the add
grace period (does not include names deleted while in EPP pendingCreate status).
A deletion must be reported in the month the name is purged.

6

--------------------------------------------------------------------------------




33deleted-domains-nogracedomains deleted outside the add grace period (does not
include names deleted while in EPP pendingCreate status). A deletion must be
reported in the month the name is purged.34restored-domainsdomain names restored
during reporting period35restored-noreporttotal number of restored names for
which a restore report is required by the registry, but the registrar failed to
submit it36agp-exemption-requeststotal number of AGP (add grace period)
exemption requests37agp-exemptions-grantedtotal number of AGP (add grace period)
exemption requests granted38agp-exempted-domainstotal number of names affected
by granted AGP (add grace period) exemption requests39attempted-addsnumber of
attempted (both successful and failed) domain name create
commands40consolidate-transaction-daystotal number of days added to the
expiration date of all domain names via consolidate/sync transactions. The
number of days of a consolidate/sync transaction must be reported here in the
month the transaction took place.41consolidate-transactionstotal number of
consolidate/sync transactions. A transaction must be reported in the month the
transaction took place.



The first line shall include the field names exactly as described in the table
above as a “header line” as described in section 2 of RFC 4180. The last line of
each report shall include totals for each column across all registrars; the
first field of this line shall read “Totals” while the second field shall be
left empty in that line. No other lines besides the ones described above shall
be included. Line breaks shall be <U+000D, U+00A> as described in RFC 4180.


3. Registry Functions Activity Report. This report shall be compiled in a comma
separated value formatted file as specified in RFC4180. The file shall be named
“net-activityyyyymm.csv.” The file shall contain the following fields:



Field #Field NameDescription01operational-registrarsnumber of operational
registrars in the production system at the end of the reporting
period02zfa-passwordsnumber of active zone file access passwords at the end of
the reporting period; "CZDS" may be used instead of the number of active zone
file access passwords, if the Centralized Zone Data Service (CZDS) is used to
provide the zone file to the end user03whois-43-queriesnumber of WHOIS (port-43)
queries responded during the reporting period04web-whois-queriesnumber of
Web-based Whois queries responded during the reporting period, not including
searchable Whois05searchable-whois-queriesnumber of searchable Whois queries
responded during the reporting period, if
offered06dns-udp-queries-receivednumber of DNS queries received over UDP
transport during the reporting period07dns-udp-queries-respondednumber of DNS
queries received over UDP transport that were responded during the reporting
period

7

--------------------------------------------------------------------------------




08dns-tcp-queries-receivednumber of DNS queries received over TCP transport
during the reporting period09dns-tcp-queries-respondednumber of DNS queries
received over TCP transport that were responded during the reporting
period10srs-dom-checknumber of SRS (EPP and any other interface) domain name
“check” requests responded during the reporting period11srs-dom-createnumber of
SRS (EPP and any other interface) domain name “create” requests responded during
the reporting period12srs-dom-deletenumber of SRS (EPP and any other interface)
domain name “delete” requests responded during the reporting
period13srs-dom-infonumber of SRS (EPP and any other interface) domain name
“info” requests responded during the reporting period14srs-dom-renewnumber of
SRS (EPP and any other interface) domain name “renew” requests responded during
the reporting period15srs-dom-rgp-restore-reportnumber of SRS (EPP and any other
interface) domain name RGP “restore” requests delivering a restore report
responded during the reporting period16srs-dom-rgp-restore-requestnumber of SRS
(EPP and any other interface) domain name RGP “restore” requests responded
during the reporting period17srs-dom-transfer-approvenumber of SRS (EPP and any
other interface) domain name “transfer” requests to approve transfers responded
during the reporting period18srs-dom-transfer-cancelnumber of SRS (EPP and any
other interface) domain name “transfer” requests to cancel transfers responded
during the reporting period19srs-dom-transfer-querynumber of SRS (EPP and any
other interface) domain name “transfer” requests to query about a transfer
responded during the reporting period20srs-dom-transfer-rejectnumber of SRS (EPP
and any other interface) domain name “transfer” requests to reject transfers
responded during the reporting period21srs-dom-transfer-requestnumber of SRS
(EPP and any other interface) domain name “transfer” requests to request
transfers responded during the reporting period22srs-dom-updatenumber of SRS
(EPP and any other interface) domain name “update” requests (not including RGP
restore requests) responded during the reporting period23srs-host-checknumber of
SRS (EPP and any other interface) host “check” requests responded during the
reporting period24srs-host-createnumber of SRS (EPP and any other interface)
host “create” requests responded during the reporting
period25srs-host-deletenumber of SRS (EPP and any other interface) host “delete”
requests responded during the reporting period26srs-host-infonumber of SRS (EPP
and any other interface) host “info” requests responded during the reporting
period27srs-host-updatenumber of SRS (EPP and any other interface) host “update”
requests responded during the reporting period

8

--------------------------------------------------------------------------------




28srs-cont-checknumber of SRS (EPP and any other interface) contact “check”
requests responded during the reporting period29srs-cont-createnumber of SRS
(EPP and any other interface) contact “create” requests responded during the
reporting period30srs-cont-deletenumber of SRS (EPP and any other interface)
contact “delete” requests responded during the reporting
period31srs-cont-infonumber of SRS (EPP and any other interface) contact “info”
requests responded during the reporting period32srs-cont-transfer-approvenumber
of SRS (EPP and any other interface) contact “transfer” requests to approve
transfers responded during the reporting period33srs-cont-transfer-cancelnumber
of SRS (EPP and any other interface) contact “transfer” requests to cancel
transfers responded during the reporting period34srs-cont-transfer-querynumber
of SRS (EPP and any other interface) contact “transfer” requests to query about
a transfer responded during the reporting period35srs-cont-transfer-rejectnumber
of SRS (EPP and any other interface) contact “transfer” requests to reject
transfers responded during the reporting period36srs-cont-transfer-requestnumber
of SRS (EPP and any other interface) contact “transfer” requests to request
transfers responded during the reporting period37srs-cont-updatenumber of SRS
(EPP and any other interface) contact “update” requests responded during the
reporting period



The first line shall include the field names exactly as described in the table
above as a “header line” as described in section 2 of RFC 4180. No other lines
besides the ones described above shall be included. Line breaks shall be
<U+000D, U+000A> as described in RFC 4180.


For gTLDs that are part of a single-instance Shared Registry System, the
Registry Functions Activity Report may include the total contact or host
transactions for all the gTLDs in the system.
9